Citation Nr: 0841445	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO. 05-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Hepatitis C; 
and if so whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to May 1971. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2004 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Although the RO found that the veteran had submitted new and 
material evidence to reopen a claim of service connection for 
hepatitis C, last denied in January 2003 and not appealed, 
the Board must undertake a de novo review of this issue. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Having done so, the Board 
presently finds that new and material evidence has been 
received to reopen the claim and will REMAND the claim the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for compliance with the duty to assist..


FINDINGS OF FACT

1. Service connection for hepatitis C was denied by rating 
decision of January 2003. The veteran was notified of that 
decision and of his appellate rights in a letter of that same 
month, and he did not file a timely appeal.

2. Evidence received subsequent to the January 2003 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for hepatitis C. 


CONCLUSIONS OF LAW

1. The January 2003 rating decision which denied service 
connection for hepatitis C is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2008).

2. Evidence submitted subsequent to the January 2003 rating 
decision denying service connection for hepatitis C is new 
and material, and the claim is reopened. 38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It was held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.   

When a claim is reopened in this circumstance, the law also 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Because the Board presently finds that new and material 
evidence sufficient to reopen the claim has been submitted, 
the lack of Kent notice does not inure to the appellant's 
prejudice. Bernard v. Brown, 4 Vet. App. 384 (1993) (Holding 
in part that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby. ).

Reopening of the Claim

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 
(2008). 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). As noted, it is the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, irrespective of the RO's determination. Wakeford v. 
Brown, 8 Vet. App. 237 (1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

The January 2003 rating decision denying service connection 
for hepatitis C was based on the finding that the disorder 
was not shown by the service medical records and that the 
veteran's hepatitis C was not shown until 2001, after 
service. It was determined that the veteran's hepatitis C 
could not be linked to service. 

Evidence submitted subsequent to the January 2003 denial 
includes medical records from Digestive Health Specialists 
indicating a diagnosis of hepatitis C and treatment thereof; 
VA treatment records indicating treatment for hepatitis C; VA 
personal hearing testimony regarding hepatitis C on the part 
of the veteran at a RO hearing in October 2005; an 
October 2005 VA examination report with medical opinion; and 
medical treatises on hepatitis C and jet gun injections.

The evidence that is both new and material is the veteran's 
hearing testimony at his RO hearing in October 2005 and the 
October 2005 VA medical opinion. 

During the veteran's October 2005 hearing testimony before a 
hearing officer at the RO, the veteran alleged that he was 
exposed to blood when he was inoculated by an air gun when he 
was in service. He indicated that the air gun had blood on it 
and was not sterilized prior to his inoculation. A layperson 
is competent to testify as to matters that can be observed 
and reported on without specialized medical training or 
expertise. See 38 C.F.R. § 3.159(a)(2). The Board finds the 
veteran is competent to testify that he was inoculated with 
an unsterilized air gun that was used to inoculate him in 
service. 

For the limited purpose of determining its materiality to 
reopen the claim, the veteran's testimony is presumed to be 
credible. Justus, supra., Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992). 
The veteran's testimony is also material as it relates to an 
unestablished fact necessary to substantiate the claim - the 
possibility that the veteran was exposed to blood from 
another in service. 

Because the veteran has presented both new and material 
evidence, the claim is reopened. 


ORDER

New and material evidence to reopen the claim of service 
connection for hepatitis C has been submitted, and to this 
extent only, the claim is granted.


REMAND

Having reopened the claim does not end the Board's inquiry, 
and the presumption of credibility which attached to the 
veteran's statements (to the extent that he is competent to 
make such statements) is no longer applicable. Justus, and 
Spaulding, supra.

The record indicates that the veteran is in receipt of 
disability benefits administered by the Social Security 
Administration (SSA), based upon hepatitis C. The veteran's 
SSA disability file is not of record with VA, and must be 
obtained. VA has a duty to obtain SSA records when they may 
be relevant. See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007). 

Although VA provided the veteran with a VA medical 
examination in October 2005, the examiner did not have the 
SSA file for review. Upon receipt of the SSA file, the RO 
will return the claims folder to the October 2005 VA 
examiner, or another competent examiner if the October 2005 
examiner is no longer available, who will issue an addendum 
to the report based upon a comprehensive review of the claims 
folder. 

During the October 2005 examination, it was noted that the 
veteran had a number of risk factors for hepatitis C which 
included inoculation with a nonsterile air gun in basic 
training, smoking hash in Germany, drinking alcohol, limited 
IV drug use, and having a tattoo in the left upper extremity 
during school years. The examiner indicated that it was 
"possible" that the veteran could have contracted hepatitis 
C from an unsterilized air gun used for inoculation in 
service. He also related that the veteran's use of IV drugs 
was a major risk factor for hepatitis C. The veteran has 
submitted treatises that indicate the capability of 
contracting hepatitis C from jet gun injections. 




Based on the foregoing, this case is REMANDED for the 
following:

1. Obtain from the SSA the medical 
records relied upon in the decision to 
grant those benefits. Associate those 
records with the claims folder. 

2. Medical Development:  

Subsequent to receipt of the SSA 
file, the veteran's VA claims folder 
and a copy of this remand will be 
returned to the VA examiner who 
conducted the October 2005 
examination for an addendum.  If the 
October 2005 examiner is not 
available, the RO will cause the 
veteran's claims folder, and a copy 
of this remand, to be reviewed by a 
qualified VA physician to respond to 
the following inquiry:  

Based upon a review of the claims 
folder, including the veteran's 
service medical records, Social 
Security Administration records, and 
any reports obtained as a result of 
this remand, what is the likelihood:

(a)	That at the time the veteran 
underwent inoculations at service 
entrance medical examinations in 
June 1969, he was inoculated with 
an air gun that was not cleaned 
by military medical personnel 
and;

(b)	If the veteran was so 
inoculated by military   medical 
personnel with an air gun that 
was not cleaned by military 
medical personnel, the veteran's 
hepatitis C was then  and as a 
result incurred, viz. his history 
of substance abuse? 

In addition to this review, if 
deemed necessary by the medical 
reviewer, all indicated studies 
should be performed. 

The examiner must specifically 
acknowledge receipt and review of 
the claims folder, specifically 
the treatises submitted by the 
veteran regarding hepatitis C 
from jet gun injections, and a 
copy of this remand in 
conjunction with the examination. 

3. After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If the benefit 
sought remains denied, the veteran and 
his representative, if any, should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


